DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-30, 32, 33, and 35 are objected to because of the following informalities:  
Regarding claim 16, in line 6: “distal end” should be “distal ends”.
Claims 17-23 are also objected to because they depend from claim 16.
Regarding claim 24, in line 6: “distal end” should be “distal ends”.
Regarding claim 24, in line 14: “surface” should be “surfaces”.
Claims 25-30 are also objected to because they depend from claim 24.
Regarding claim 32, in line 3: the claim should end in a period instead of a semicolon.
  Claims 33 and 35 are objected to because they depend from claim 32.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 33 recites the limitation "the bushing" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 is also rejected because it depends from claim 33.
Allowable Subject Matter
Claims 31 and 34 are allowed.
Claims 16-30, 32, 33, and 35 would be allowed if the claim objections and rejection under 35 U.S.C. 112(b) are remedied.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, the prior art fails to disclose or suggest the claimed clipping device, and in particular where a pin passes through openings in the proximal ends of clip arms to align the arms and additionally a pair of holding jaws (each having a pair of fingers) of a control member, extend about the pin along opposing sides thereof to grip the pin therebetween.
Regarding clam 24, the prior art fails to disclose or suggest the claimed clipping device, and in particular where first and second pin portions extend in opposing directions from the middle of a control member, where the pin portions are received in openings of the proximal ends of clip arms and the first and second pin portions are pulled proximally out of the openings when a predetermined force is exerted on the clip arms.
Regarding claim 31, this method claim is allowed for the same reasons device claim 16 was allowed as is requires all of the same critical structures noted above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for a general showing of the state of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.